Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/22 has been entered.
Claims 21, 23-24, 26-27 and 29 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/22 was filed after the mailing date of the Final Rejection on 08/22/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23-24, 26-27 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (6,786,382) in view of Tierney (7,524,320).
	Regarding claims 21 and 24, Hoffman discloses a surgical instrument configured for use with a robotic surgical system (i.e. remotely powered and/or electromechanically controlled; col. 12, lines 45-54) comprising an electric motor (not shown numerically) configured to generate a rotary motion (i.e. the function of actuators 26, 28 could be powered by a motor), wherein said surgical instrument comprises: a replaceable stapling attachment (12) comprising: a first jaw (16); a second jaw (18) movable relative to said first jaw (16) between an open configuration and a closed configuration (Figs. 3-4); an elongate channel (Fig. 14) configured to receive a staple cartridge (37), wherein said staple cartridge comprises a plurality of staples removably stored therein; an anvil (18); a firing member (I-beam 14) operably responsive to the rotary motion of the electric motor (via gear teeth 156, 76, 142), wherein said firing member comprises a first cam member (44; Fig. 4) configured to engage said first jaw (16) and a second cam member (38) configured to engage said second jaw (18) during a firing stroke, and wherein said firing member is configured to move said second jaw toward said closed configuration and then eject the staples from the staple cartridge during said firing stroke; and an articulation joint (34), wherein said firing member extends through said articulation joint; and a mounting portion (i.e. handle 20) capable of been releasably attached to the robotic surgical system; col. 12, lines 45-54), wherein said replaceable stapling attachment extends from said mounting portion (along shaft 32), but fails to disclose wherein said mounting portion comprises: a tool mounting plate; a housing covering said tool mounting plate; a rotatable disc operably supported on said tool mounting plate and configured to receive the rotary motion from the electric motor: a linear drive converter operably interfacing with said rotatable disc and said firing member, wherein said linear drive converter converts the rotary motion from the electric motor into a linear motion for application to said firing member, and wherein said firing member is translated linearly through said stapling attachment in response to the linear motion transmitted from said linear drive converter. Tierney teaches the concept of a mechanical actuator interface for a robotic surgical device (i.e. staple applier) comprising a mounting portion (110; fig. 4) wherein said mounting portion comprises: a tool mounting plate (110, 128); a housing (108) covering said tool mounting plate (Figs. 14a-14C); a rotatable disc (118; Fig. 6) operably supported on said tool mounting plate and configured to receive rotary motion from an electric motor: a linear drive converter (i.e. rotatable pins 122a operably interfacing with said rotatable disc for transmitting the rotary motion (in combination with Hoffman could replace actuators 26, 28 and interface with the firing member), wherein said linear drive converter converts the rotary motion from the electric motor into a linear motion (for application to Hoffman’s firing member) for the purposes of remotely and robotically control the surgical instrument during a surgical procedure. In combination of Hoffman and Tierney, Hoffman’s handle 20 could be replaced with the mounting portion of Tierney so that the instrument may be mounted on a robotic arm.
	Regarding claims 23, 26 and 29, Hoffman discloses a replaceable staple cartridge (37). 
	Regarding claim 27, Tierney also discloses a first rotary disc (134) and a second rotary disc (118), wherein the second rotary disc (118) is operably responsive to the rotary motion of the first rotary disc to generate rotary motion (Figs. 6-7B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731